Citation Nr: 0615700	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected anxiety.

2.  Entitlement to service connection for coronary 
obstructive pulmonary disease (COPD) claimed as secondary to 
service-connected anxiety.

3.  Entitlement to service connection for residuals of a 
stroke claimed as secondary to service-connected anxiety.

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected anxiety.

5.  Entitlement to restoration of service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2003 and February 2005 rating decisions of RO.  

In January 2006, the veteran testified at a hearing before 
the undersigned.  The hearing was held at the RO.

In February 2006, the veteran waived initial RO consideration 
of new evidence submitted in conjunction with his travel 
Board hearing.  38 C.F.R. § 20.1304 (c) (2005).  

The issue of entitlement to an evaluation in excess of 30 
percent for service-connected anxiety is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Affording the veteran the benefit of the doubt, 
hypertension is shown to be the proximate result of his 
service-connected anxiety.

2.  COPD is not shown to be related to the veteran's active 
duty service or the proximate result of a service-connected 
disability.

3.  Residuals of a stroke are not shown to be related to the 
veteran's active duty service or the proximate result of a 
service-connected disability.

4.  In a June 2004 rating decision, the RO proposed to sever 
service connection for arteriosclerotic heart disease; notice 
was sent to the veteran that month.  By February 2005 rating 
decision, service connection for arteriosclerotic heart 
disease was severed.

5.  When service connection for arteriosclerotic heart 
disease was severed by February 2005 rating decision, it had 
been in effect since October 25, 2002, or for less than 10 
years.

6.  The December 2003 rating decision granting service 
connection for arteriosclerotic heart disease was reasonably 
supported by the evidence then of record and the pertinent 
law and regulations in effect that that time.


CONCLUSIONS OF LAW

1.  The veteran's hypertension is the proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2005).

2.  The veteran's COPD was not incurred in or as a result of 
his active duty service nor is it the proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

3.  The veteran's residuals of a stroke were not incurred in 
or as a result of his active duty service nor are they the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

4.  The original grant of service connection for 
arteriosclerotic heart disease is not protected from 
severance.  38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 
(2005).

5.  Service connection for arteriosclerotic heart disease as 
secondary to service-connected anxiety is restored.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.105; 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

In Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim, which include:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Court also held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in April 2002, May 2002, July 2002, October 2002, 
December 2002, and February 2004 (all but the last prior to 
the initial adjudication of this claims) the RO sent the 
veteran letters that informed him of the evidence necessary 
to establish service connection for hypertension, COPD, and 
residuals of stroke, what evidence they would obtain, and 
what evidence he should submit.  These letters also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to the claims.  The Board 
finds that the notice requirements set forth have been met, 
because while the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date - i.e. the latter two elements of service 
connection, noted above - for the disabilities on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claims of service connection for COPD 
and residuals of stroke, and any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Regarding hypertension, service 
connection has been granted.  The Board, however, concludes 
that the lack of notice regarding the disability rating and 
effective date to be assigned is not materially prejudicial 
because the veteran will have ample opportunity to appeal the 
disability rating and initial rating assigned if he in fact 
disagrees with them, and a remand to the RO for such notice 
would simply delay, potentially by years, the granting of VA 
disability benefits for hypertension.

Regarding the restoration of service connection for 
arteriosclerotic heart disease, the benefit sought on appeal 
has been granted, and any deficiency in notice must be 
considered harmless.  The Board notes that Dingess/Hartman is 
inapplicable herein because the effective date and disability 
rating have already been determined with respect to this 
disability.

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded 
several VA medical examinations relevant to the issues on 
appeal.  There has been no examination regarding COPD, and 
the lack of necessity for such examination is fully explained 
below.


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).


Hypertension 

Service connection for anxiety was granted by August 1971 
rating decision effective March 3, 1971.

The service medical records are silent regarding 
hypertension, and there is no evidence of hypertension within 
one year of separation from service.  Indeed, the record 
reflects that hypertension was not present until many decades 
after separation from service, and there is no indication in 
the record of a direct link between hypertension and service.  
Thus, service connection for hypertension cannot be granted 
either on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

In a June 2003 written statement, the veteran's private 
primary care physician wrote that hypertension could be 
directly related to anxiety and stress.  

In a September 2003 VA medical examination report, the 
examiner indicated that the veteran had been suffering from 
hypertension for approximately three years.  The focus of the 
report was coronary artery disease (CAD), but the examiner 
suggested that chronic anxiety could lead to hypertension.

In a March 2005 written statement, the veteran's private 
primary care physician asserted that the veteran's 
hypertension was "well connected" to his anxiety.  
Hypertension, however, was also related to the veteran's 
diet.  The Board notes that private primary care physician 
explained her conclusions and opinions.

The evidence outlined herein is not overwhelmingly in the 
veteran's favor.  No physician or other medical professional 
has indicated definitively that the veteran's hypertension 
occurred secondary to his service-connected anxiety.  The 
Board observes, however, that the veteran is entitled to the 
benefit of the doubt and that, as such, service connection 
for hypertension on a secondary basis must be granted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2005).  All of the evidence reflects a link between anxiety 
and hypertension generally, and the veteran's private primary 
care physician opined specifically that the veteran's 
hypertension was related to his service-connected anxiety.  
The Board credits this opinion because it is justified and 
because the veteran's private primary care physician 
presumably has thorough and comprehensive knowledge of his 
general health situation and is, therefore, well positioned 
to provide a medical opinion regarding the origin of his 
hypertension.  VA decision makers have discretion to accept 
or reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this 
instance, the Board has fully explained its decision to rely 
on the opinion of the veteran's private primary care 
physician.

In sum and for the reasons expressed above, the Board 
concludes that service connection for hypertension on a 
secondary basis is warranted.  38 C.F.R. § 3.310 (2005).


COPD 

The service medical records do not reflect a diagnosis or any 
evidence of COPD.  Indeed, a diagnosis of COPD is not 
apparent until approximately 2000.  The record contains no 
medical opinion linking COPD to service.  Absent a nexus 
between COPD and service, direct service connection for COPD 
is denied.  38 C.F.R. § 3.303.

The Board, moreover, observes that there is absolutely no 
competent medical evidence of record that reflects a 
relationship between the veteran's COPD and his service-
connected anxiety.  Thus, service connection for COPD cannot 
be granted on a secondary basis.  38 C.F.R. § 3.310 (2005).

The Board recognizes that the veteran might well believe that 
his COPD is related to his service-connected anxiety.  The 
veteran, however, is not competent to render medical opinions 
upon which the Board may rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d) (West 2002).  A medical 
opinion, however, need only be obtained if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Id.  

Because there is no demonstrated factual basis to relate the 
veteran's COPD to either service or a service-connected 
disability, a medical opinion regarding whether the veteran's 
COPD is directly related to service or the proximate result 
of a service-connected disability would be of no value in 
this case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
2002), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


Residuals of a stroke

At the outset, the Board notes that there is no evidence of a 
stroke in service.  It follows that service connection for 
residuals of a stroke on a direct basis cannot be granted.  
38 C.F.R. § 3.303 (2005).

The veteran underwent a cardiac catheterization in September 
2002.  During that procedure, the veteran exhibited signs of 
nausea, vomiting, blurred vision, and dizziness.  The 
cardiologist recognized the foregoing as signs of a stroke 
and sought the opinion of a neurologist.  A magnetic 
resonance imaging (MRI) was conducted, and the neurologist 
opined that the veteran suffered an embolus associated with 
the cardiac catheterization.  The MRI revealed bilateral 
cerebellar infarcts.  A July 2003 VA medical examination 
report indicates that since the procedure, the veteran 
experienced an unsteady gait and a sensation of imbalance.  
He did not, however, require a cane or walker.  Symptoms such 
as seizures, focal weakness, and sensory symptoms were 
absent.  The VA examiner indicated that strokes were an 
inherent risk of cardiac catheterizations.  Other significant 
risk factors were hypertension and hyperlipidemia.  The 
examiner concluded, however, that the veteran's stroke 
resulted from the cardiac catheterization.

Based on the foregoing medical opinion, there is no 
association between the veteran's stroke residuals and his 
service-connected anxiety.  Indeed, the record is silent as 
to any sort of a nexus between the veteran's residuals of a 
stroke and anxiety.  Absent such a showing, service 
connection for residuals of a stroke as secondary to the 
veteran's service-connected anxiety is denied.  38 C.F.R. 
§ 3.310 (2005).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in July 2003, a VA examiner opined that 
the residuals of a stroke were related to a cardiac 
catheterization.  There is no competent medical evidence to 
the contrary, and the Board notes that the veteran is not 
shown to be competent to provide a medical opinion to the 
contrary.  See Espiritu, supra.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107 (West 2002).


Restoration of  Service Connection for Arteriosclerotic Heart 
Disease

In a June 2003 written statement, the veteran's private 
primary care physician indicated essentially that the 
veteran's CAD was accelerated by excessive smoking resulting 
from anxiety, and that the veteran's CAD occurred prematurely 
due to the excessive smoking that resulted from anxiety.  

In a July 2003 written statement, a VA psychiatry clinical 
specialist and the VA medical center's chief of mental health 
indicated that recent medical literature strongly suggested 
that anxiety and depression could contribute to the 
development of CAD and could cause negative outcomes for CAD.  
The statement indicated that there was no way to prove that 
anxiety caused CAD, but the medical literature suggested that 
the presence of anxiety and/or depression was a significant 
risk factor for CAD and that the veteran's anxiety 
contributed to his cardiac complications.

In a September 2003 VA medical examination report, the VA 
examiner indicated that the veteran developed heart disease 
in September 2002.  Upon review of the record and examination 
of the veteran, the examiner diagnosed arteriosclerotic heart 
disease, hypercholesterolemia, hypertension, long term 
smoking, and anxiety and opined that the causes of the 
veteran's CAD were multifactorial and included 
hypercholesterolemia, hypertension, and long term smoking.  
The examiner indicated that the veteran smoked and drank 
because of his anxiety and, therefore, anxiety was probably 
related to the veteran's heart disease.  According to the 
examiner, it was impossible to isolate the cause of the 
veteran's heart disease, and it was likely due to a 
combination of the factors listed above.  

By December 2002 rating decision, the RO granted service 
connection for arteriosclerotic heart disease effective 
October 25, 2002.

In June 2004, the RO proposed severing service connection for 
arteriosclerotic heart disease citing General Counsel in 
VAOGCPREC 6-2003 (October 28, 2003), which will be fully 
outlined below.  The veteran was afforded notice of the RO's 
proposed reduction, sent to his last known address, that 
month.  The RO severed service connection for 
arteriosclerotic heart disease by February 2005 rating 
decision.

In a March 2005 written statement, the authors of the July 
2003 VA medical opinion cited an article in the journal 
Circulation indicating that, "recent studies [provided] 
clear and convincing evidence that psychosocial factors 
[contributed] significantly to the pathogenesis of CAD."  
The VA mental health professionals reiterated it was more 
likely than not that having an anxiety disorder was a major 
contributing factor of the veteran's CAD.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the showing that the 
final rating decision granting service connection was 
"clearly and unmistakably erroneous," and only after certain 
procedural safeguards have been met.  38 C.F.R. § 3.105(d) 
(2005); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d) (2005); see Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable error (CUE) is defined as

a very specific and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states, "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, [i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record.  Id.

As outlined above, by December 2003 rating decision, the RO 
granted service connection for arteriosclerotic heart disease 
effective October 25, 2002.  By June 2004 rating decision, 
the RO proposed to sever service connection for 
arteriosclerotic heart disease.  Service connection was 
severed by February 2005 rating decision.  At the time of the 
February 2005 rating action severing service connection, the 
veteran's disability rating had not been in effect for 10 
years or more.  Thus, the original grant of service 
connection is not protected from severance.  See 38 U.S.C.A. 
§ 1159 (West 2002); 38 C.F.R. § 3.957 (2005).

The rating decision of June 2004 proposing severance of 
service connection for arteriosclerotic heart disease set 
forth all material facts and reasons for the proposed 
severance.  The veteran was notified of the proposed 
severance by letter dated that month at his address of 
record, and he was given an opportunity to present additional 
evidence and offer testimony at a personal hearing.  
Accordingly, the Board finds that the procedural safeguards 
of 38 C.F.R. § 3.105(d) have been met.

VA's General Counsel has held that neither 38 U.S.C.A. § 
1103(a) nor VA's implementing regulation at 38 C.F.R. § 3.300 
bars a finding of secondary service connection for a 
disability related to a veteran's use of tobacco products 
after the veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  See 
VAOGCPREC 6-2003. VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2005).

Furthermore, VA's General Counsel has held that adjudicators 
must resolve (1) whether the service-connected disability 
caused the veteran to use tobacco products after service; (2) 
if so, whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service-connected disability.  If 
these questions are answered in the affirmative, the 
secondary disability may be service connected. VAOGCPREC 6- 
2003.

Based on the foregoing, the RO concluded that service 
connection for arteriosclerotic heart disease was not 
warranted.  The RO explained that there was no medical 
opinion of record stating that the veteran would not have 
developed heart disease had he not used tobacco, and there 
was no medical opinion directly linking the veteran's heart 
disease to the service-connected anxiety.  As such, according 
to the RO, service connection for arteriosclerotic hour 
disease was not proper.

The Board acknowledges that the RO's view would be correct if 
considering only the September 2003 VA medical opinion 
indicating that anxiety contributed to arteriosclerotic heart 
disease only in as must as it caused the veteran to smoke and 
that the veteran's smoking was a contributing factor of heart 
disease.  At the very least, that examination report did not 
indicate that the veteran's heart disease would not have 
occurred but for the use of tobacco products caused by the 
service-connected anxiety, the third element that must be 
shown under VAOGCPREC 6- 2003 in order for secondary service 
connection to be granted due to smoking caused by the 
underlying service connection disability.

However, the Board observes that despite the foregoing, CUE 
in the December 2003 rating decision has not been 
established.  There is other evidence of record in support of 
the veteran's claim of entitlement to service connection for 
arteriosclerotic heart disease as secondary to his service-
connected anxiety.  The Board points specifically to the 
written statements of the VA mental health professionals who 
opined that the veteran's anxiety was a significant causal 
factor for his heart disease.  Based on these medical 
opinions, which do cite the medical literature, service 
connection for arteriosclerotic heart disease as secondary to 
the service-connected anxiety is certainly warranted.  
38 C.F.R. § 3.310 (2005).

In this instance, in essence, a decision for or against the 
veteran rests upon the weighing of competent medical opinions 
from two different sources.  A mere difference of opinion in 
the evaluation of evidence is not a sufficient basis to 
render a prior decision clearly and unmistakably erroneous.  
As noted above, an error must be undebatable and one where 
reasonable minds could only conclude that the original rating 
decision was fatally flawed at the time it was made.  After a 
review of the record, the Board concludes that the December 
2003 rating decision was not clearly and unmistakably 
erroneous.  Accordingly, restoration of service connection 
for arteriosclerotic heart disease is warranted.


ORDER

Service connection for hypertension is granted.

Service connection for COPD is denied.

Service connection for residuals of a stroke is denied.

Service connection for arteriosclerotic heart disease is 
restored subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The veteran's service-connected anxiety was last examined 
four years ago.  The May 2002 VA psychiatric examination 
report, in the Board's view, is cursory and lacking in 
detail.  Moreover, on examination, the veteran's claims file 
was not available for review.  Additionally, the veteran and 
his spouse have asserted that his anxiety has worsened in the 
intervening time, and psychotropic medications appear to be 
only partially affective.  Thus, due to the length of time 
that has elapsed since the last VA psychiatric examination, 
the insufficiency of that examination report, the 
unavailability of the claims file on examination, and the 
veteran's assertions regarding worsening symptomatology, 
another VA psychiatric examination must be scheduled as 
discussed below.  The Board notes that additional notice must 
be sent to the veteran as described fully below.

The AMC should arrange for a VA psychiatric examination.  The 
examiner must enumerate all symptoms and manifestations 
associated with the veteran's service-connected anxiety and 
comment on the severity of each.  The examiner is asked to 
assess a global assessment of functioning (GAF) score as it 
applied to the veteran's service-connected anxiety 
exclusively and then assess a GAF score taking into account 
all relevant factors.  The examiner must review the claims 
file in conjunction with the examination and must provide a 
rationale for all opinions and conclusions.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should have the veteran 
scheduled for a VA psychiatric 
examination.  The examiner must 
enumerate all symptoms and 
manifestations associated with the 
veteran's service-connected anxiety and 
comment on the severity of each.  The 
examiner is asked to assess a GAF score 
as it applied to the veteran's service-
connected anxiety exclusively and then 
assess a GAF score taking into account 
all relevant factors.  The examiner 
must review the claims file in 
conjunction with the examination and 
provide a rationale for all opinions 
and conclusions.

2.  Thereafter, the AMC should 
readjudicate the claim in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response 
thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


